In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Adams, J.), entered October 26, 1993, which, upon a jury *678verdict on the issue liability, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The sole contention raised by the plaintiff is that the court committed reversible error by allowing hearsay testimony by one of the defendants’ witnesses. This issue is, in part, unpreserved for review. In any event, any error in the admission of hearsay testimony was harmless as we are satisfied that the result would have been the same if the evidence had not been improperly admitted (see, CPLR 2002; Willinger v City of New Rochelle, 212 AD2d 526; Grawer Bear Constr. Corp. v Bellino Constr. Co., 195 AD2d 499). Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.